Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 1 of 23   PageID #: 4690



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CRIM. NO. 13-001036 SOM
                               )
                Plaintiff,     )          ORDER DENYING MOTION
                               )          REQUESTING REDUCTION OF
           vs.                 )          SENTENCE PURSUANT TO 18 U.S.C.
                               )          § 3582(c)(1)(A)(i)
 MALIA ARCIERO (01),           )
                               )
                DEFENDANT.     )
 _____________________________ )


              ORDER DENYING MOTION REQUESTING REDUCTION OF
           SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

 I.          INTRODUCTION AND BACKGROUND.

             On January 8, 2015, after a six-day jury trial, Malia

 Arciero was convicted of four drug-related crimes.           See Verdict,

 ECF No. 249.     In September 2015, the court sentenced Arciero to

 172 months of imprisonment and 5 years of supervised release for

 each crime, with the terms running concurrently, and a $400

 special assessment.      See Judgment, ECF No. 281.      It appears that

 Arciero has been in custody since May 23, 2014 (about 72 months),

 when her pretrial release was revoked.         See ECF No. 87.     Even if

 she earns the maximum amount of good time credit, she has served

 less than half of her total prison sentence.          Arciero has a

 projected release date of August 10, 2026.         See

 bop.gov/inmateloc/ (input Register Number 16101-022) (last

 visited June 3, 2020).

             On May 19, 2020, Arciero, through counsel, filed a

 motion for compassionate release, arguing that her term of
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 2 of 23   PageID #: 4691




 imprisonment should be reduced to time served in light of the

 COVID-19 pandemic because she is “borderline diabetic[, and] has

 chronic sinus issues, wheezing, severe migraines and a history of

 seizures.”     See ECF No. 356-1, PageID # 4605.       Arciero is being

 housed in FCI Victorville Medium II in California, see id., which

 has had no reported cases of COVID-19.         See bop.gov/coronavirus

 (last visited June 5, 2020).       She seeks to serve her supervised

 release term in Atlanta, Georgia, where she intends to live with

 a woman she identifies by name but provides no other detail

 about.    See ECF No. 361, PageID # 4677.

             The court denies Arciero’s motion because she has

 admittedly failed to exhaust her prison administrative remedies

 before filing the motion.       See id., PageID # See ECF No. 356-1,

 PageID # 4606 (stating in a document filed on May 19, 2020, and

 including no elaboration that her prison administrative remedies

 for compassionate relief are pending “and have not yet been

 exhausted”).     Additionally, the court denies the motion because

 Arciero submits no support for her claimed medical conditions,

 and the court cannot determine whether the severity of her

 conditions justifies relief under 18 U.S.C. § 3582(c)(1)(A)(i).




                                       2
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 3 of 23   PageID #: 4692




 II.         ANALYSIS.

             Arciero seeks a reduction of her sentence to time

 served pursuant to the First Step Act, 18 U.S.C.

 § 3582(c)(1)(A)(i), which allows defendants to move for sentence

 reductions based on “extraordinary and compelling reasons.”

 Providing no medical documentation, Arciero says she is a

 borderline diabetic with chronic sinus issues, severe migraines,

 and a history of wheezing and seizures.         She says that her

 medical conditions put her at risk of complications from COVID-19

 if she catches the virus, including serious injury or death.             See

 ECF No. 356-1, PageID # 4612.

             Until the passage of the First Step Act of 2018, Pub.

 L. No. 115-391, 132 Stat. 5194 (2018), amending 18 U.S.C.

 § 3582(c)(1)(A), only the Bureau of Prisons could move for relief

 under § 3582(c)(1)(A).      The Act now allows such a motion by a

 defendant:

             [T]he court, upon motion of the Director of
             the Bureau of Prisons, or upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that–

                                       3
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 4 of 23   PageID #: 4693




             (i) extraordinary and compelling reasons
             warrant such a reduction

                   . . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A)(i).

             In other words, for the court to exercise its authority

 under § 3582(c)(1)(A) to reduce a sentence, it must (1) find that

 the defendant exhausted her administrative remedies or that 30

 days have passed since she filed an administrative compassionate

 relief request; (2) find, after considering the factors set forth

 in section 3553(a), that extraordinary and compelling reasons

 warrant a sentence reduction; and (3) find that such a reduction

 is consistent with the Sentencing Commission’s policy statements.

 (As discussed below, the Sentencing Commission's policy

 statements are in need of updating given the First Step Act.)

             A.    Arciero Failed to Exhaust Her Prison
                   Administrative Remedies.

             Arciero provides no detail with respect to having

 submitted any prison administrative request for a compassionate

 release.    Instead, she admits that she has failed to exhaust her

 prison administrative remedies with respect to such a request.

 Because such exhaustion is a statutory prerequisite to her motion

 under 18 U.S.C. § 3582(c)(l), the court denies the present

 motion.


                                       4
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 5 of 23    PageID #: 4694




             Arciero argues that her noncompliance with the

 exhaustion requirement should be excused in light of the COVID-19

 pandemic because any delay puts her life in danger.              Citing Ross

 v. Blake, 136 S. Ct. 1850, 1857 (2016), Arciero argues that

 “[t]he Supreme Court has clearly held that the courts’ power to

 create exceptions to a statutory exhaustion requirement depends

 on the language of the statute, and the language of 18 U.S.C.

 § 3582(c)(l)(A) fails to bar an exception.”          ECF No. 356-1,

 PageID # 4609.     This argument misreads Ross.

             In Ross, a prisoner, Shaidon Blake, was allegedly

 assaulted by two guards, Michael Ross and James Madigan.             135 S.

 Ct. at 1855.     Blake reported the matter to another corrections

 officer, who referred the matter to the prison’s internal

 investigation unit.      Id.   When Blake sued both guards for

 excessive force and failure to take protective action in

 violation of 42 U.S.C. § 1983, Ross moved to dismiss, arguing

 that Blake had failed to exhaust prison administrative remedies

 required by the Prison Litigation Reform Act of 1995.             Blake

 argued that the reference to the internal investigation unit was

 a substitute for the prison administrative remedy process.                Id.

 The district court disagreed and dismissed Blake’s complaint,

 ruling that it could not proceed because Blake had failed to

 exhaust his prison administrative remedies as required by the

 Prison Litigation Reform Act of 1995, 42 U.S.C. § 1997e(a).               The


                                       5
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 6 of 23   PageID #: 4695



 Fourth Circuit reversed, holding that “special circumstances” can

 constitute an “extra-textual exception” that excuses a failure to

 comply with administrative requirements.         Id. at 1856.     The

 Supreme Court vacated the Fourth Circuit’s order, ruling that the

 statutory text and its history foreclosed the Fourth Circuit’s

 “special circumstances” exception.        Id.   The Supreme Court then

 remanded the matter for a determination as to whether the prison

 grievance process was available to Blake.         Id. at 1862.

             The Prison Litigation Reform Act of 1995, 42 U.S.C.

 § 1997e(a), provides, “No action shall be brought with respect to

 prison conditions under section 1983 of this title, or any other

 Federal law, by a prisoner confined in any jail, prison, or other

 correctional facility until such administrative remedies as are

 available are exhausted.”       Ross noted that inmates must exhaust

 “such administrative remedies as are available” before bringing

 suit to challenge prison conditions, but “need not exhaust

 remedies if they are not available.”        136 S. Ct. at 1855.

             Ross examined the language of § 1997e(a), determining

 that Congress had used mandatory language with respect to the

 exhaustion requirement.      The Supreme Court stated that such

 mandatory language “means that a court may not excuse a failure

 to exhaust, even to take [special] circumstances into account.”

 Id.   The Supreme Court said that, unlike judge-made exhaustion

 doctrines, which may allow for equitable exceptions, mandatory


                                       6
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 7 of 23   PageID #: 4696



 exhaustion requirements created by Congress cannot be excused by

 a judge.    Id. at 1857.    Judges must “honor Congress’s choice” to

 require exhaustion.      Id.

             In the present case, the First Step Act allows inmates

 to file motions for compassionate relief “after the defendant has

 fully exhausted all administrative rights to appeal a failure of

 the Bureau of Prisons to bring a motion on the defendant’s behalf

 or the lapse of 30 days from the receipt of such a request by the

 warden of the defendant’s facility.”        Arciero argues that this

 exhaustion language is permissive, allowing this court to create

 judicial exceptions to the exhaustion requirement because the

 language does not expressly bar exceptions.          See ECF No. 356-1,

 PageID # 4609.     However, the lack of an express bar to judge-made

 exceptions is not controlling.        Under Ross, this court examines

 the plain language of the statute to determine whether

 administrative exhaustion is congressionally mandated.            In Ross,

 the mandatory language was supported by the history of the

 statute.    Ross held that, when exhaustion language is mandatory,

 exhaustion is required and courts may not create exceptions.

 Section 3582(c)(1)(A)(i) allows a motion for compassionate relief

 only “after” full exhaustion of a warden’s decision on a request

 for compassionate relief, including appeals, “or the lapse of 30

 days from the receipt of such a request by the warden of the

 defendant’s facility.”      § 3582(c)(1)(A)(i).      Like the language at


                                       7
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 8 of 23   PageID #: 4697



 issue in Ross, this language is mandatory; compassionate relief

 motions are allowed only “after” exhaustion.          This court must

 “honor Congress’s choice” requiring exhaustion.          Ross, 136 S. Ct.

 at 1857; see also United States v. Drummondo-Farias, 2020 WL

 2616119, at *3 (D. Haw. May 19, 2020) (citing Ross in concluding

 that the court lacked authority to consider a compassionate

 release motion when the prisoner had not satisfied the mandatory

 statutory exhaustion requirement set forth in

 § 3582(c)(1)(A)(i)); United States v. Oishi, 2020 WL 2739609, at

 *1 (D. Haw. May 8, 2020), report and recommendation adopted, 2020

 WL 2736701 (D. Haw. May 26, 2020) (same).

             While Arciero cites a number of cases in which judges

 have exercised discretion and created judge-made exceptions to

 the mandatory statutory exhaustion requirement in

 § 3582(c)(1)(A)(i), this court cannot square those decisions with

 the holding in Ross, which is binding on this court.             For

 example, this court is unpersuaded by Arciero’s citation of

 Hendricks v. Zenon, 993 F.2d 664, 672 (9th Cir. 1993), for the

 proposition that courts may dispense with exhaustion requirements

 when “there are exceptional circumstances of peculiar urgency.”

 That case predated Ross and involved 28 U.S.C. § 2254(b), which

 required exhaustion “or the existence of circumstances rendering

 such process ineffective to protect the rights of the prisoner.”




                                       8
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 9 of 23   PageID #: 4698



 Hendricks thus involved a statute that expressly allowed courts

 to examine whether the equities excused exhaustion.

             Moreover, Hendricks relied on Granberry v. Greer, 481

 U.S. 129, 133 (1987), in which the Supreme Court noted that the

 exhaustion doctrine existed as a matter of comity long before

 § 2254 was codified.      Granberry noted that, before § 2254 was

 passed, courts required state remedies to be exhausted except in

 unusual circumstances.      Id. at 134.    The Court further noted

 that, under § 2254, courts should determine whether the interests

 of comity and federalism would be better served by addressing the

 merits or by requiring a series of additional state proceedings

 before the merits of a habeas claim under § 2254 were addressed.

 Id.   By contrast, the compassionate release statute under which

 Arciero moves has no established history or statutory text

 allowing courts to dispense with exhaustion requirements in the

 interest of comity.

             This court is similarly unpersuaded by case law

 indicating that the exhaustion requirement can be waived.            For

 example, United States v. Jones, 2020 WL 2331678, at *3 (D. Haw.

 May 11, 2020), stated that there are three bases for waiving

 exhaustion requirements: 1) when exhaustion would be futile

 because a decisionmaker is biased or has already determined an

 issue, or when requiring exhaustion would result in catastrophic

 health consequences; 2) when the administrative process is


                                       9
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 10 of 23   PageID #: 4699



  incapable of granting relief; and 3) when pursuing the

  administrative process would subject a person to undue prejudice.

  While this court can readily understand the wisdom or equity of

  sometimes dispensing with statutorily mandated exhaustion, the

  reasoning of Ross teaches that this court lacks discretion to do

  that.   This court must “honor Congress’s choice” to require

  exhaustion before prisoners file suit.        Ross, 136 S. Ct. at 1857.

             Had the Supreme Court believed that statutorily

  mandated exhaustion was subject to equitable waiver, it could

  have easily stated that, rather than holding that courts lack

  discretion to ignore such requirements.        See United States v.

  Alam, – F.3d --, 2020 WL 2845694, at *3 (6th Cir. June 2, 2020)

  (“Nothing in § 3582(c)(1)(A) suggests the possibility of

  judge-made exceptions.”); United States v. Raia, 954 F.3d 594,

  597 (3d Cir. 2020) (declining to remand a case to the district

  court when the inmate had not exhausted prison administrative

  remedies because any such remand would be futile given the need

  for courts to strictly comply with § 3582(c)(1)(A)’s exhaustion

  requirement); Drummondo-Farias, 2020 WL 2616119, at *4

  (concluding that the statutorily mandated exhaustion requirement

  in § 3582(c)(1)(A)(i) is not waivable).

             Because Arciero has failed to exhaust her prison

  administrative remedies, this court lacks the authority to grant

  the relief she requests.      This lack of authority does not mean


                                      10
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 11 of 23    PageID #: 4700



  that she can never get relief.       It means instead that Arciero

  must satisfy the claim-processing rules before she can proceed

  with her request.

             The Government looks at the exhaustion requirement as

  jurisdictional, pointing to the Ninth Circuit’s interpretation of

  Rule 35 of the Federal Rules of Criminal Procedure as

  jurisdictional.     See United States v. Aguilar-Reyes, 653 F.3d

  1053, 1055 (9th Cir. 2011).      Rule 35 provides, “Within 14 days

  after sentencing, the court may correct a sentence that resulted

  from arithmetical, technical, or other clear error.”             Arciero is

  asking this court to modify her sentence more than 14 days after

  sentencing.    While courts generally “may not modify a term of

  imprisonment once it has been imposed,” 18 U.S.C. § 3582(c),

  § 3582(c)(1)(A)(i) provides an express exception to the 14-day

  limitation.    Aguilar-Reyes itself recognized this court’s power

  to modify a sentence under 18 U.S.C. § 3582, the statute at issue

  on this motion.     See id.

             The Supreme Court has recently reiterated that a

  court’s “jurisdiction” refers to “classes of cases a court may

  entertain (subject matter jurisdiction) and the persons over whom

  the court may exercise adjudicatory authority (personal

  jurisdiction).”     Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843,

  1848 (2019).    The Court additionally noted that Congress may

  prescribe a court’s jurisdiction through a jurisdictional


                                      11
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 12 of 23    PageID #: 4701



  provision in a statute.      Id.   A requirement may also be

  jurisdictional when a long line of Supreme Court cases has so

  labeled the requirement without congressional objection.             Id.

             A claim-processing rule, on the other hand, is one that

  “promote[s] the orderly progress of litigation by requiring that

  the parties take certain procedural steps at certain specified

  times.”   Id. (quotation marks and citation omitted).            Unlike

  jurisdictional requirements, which may be raised at any time in

  litigation and must be considered sua sponte by this court, a

  claim-processing rule is subject to waiver when a party waits too

  long to raise the issue.      Id. at 1849.

             The Supreme Court has provided guidance as to when a

  requirement is jurisdictional and when it is a mandatory claim-

  processing rule.     In Fort Bend, the Court stated:

             While not demanding that Congress “incant
             magic words” to render a prescription
             jurisdictional, the Court has clarified that
             it would leave the ball in Congress’ court:
             If the Legislature clearly states that a
             prescription counts as jurisdictional, then
             courts and litigants will be duly instructed
             and will not be left to wrestle with the
             issue; but when Congress does not rank a
             prescription as jurisdictional, courts should
             treat the restriction as nonjurisdictional in
             character.

  Id. (alterations, quotation marks, and citations omitted).

             Congress did not label the mandatory statutory

  exhaustion requirement in § 3582(c)(1)(A)(i) as jurisdictional.

  Fort Bend instructs that the requirement should therefore be

                                      12
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 13 of 23   PageID #: 4702



  treated as nonjurisdictional.       See Alam, 2020 WL 2845694, at *2

  (stating that “[a] prescription limits our subject-matter

  jurisdiction only if ‘the Legislature clearly states that [the]

  prescription counts as jurisdictional’” (quoting Fort Bend, 139

  S. Ct. at 1850), and reasoning that, because Congress did not

  state that the exhaustion requirement in § 3582(c)(1)(A) was

  jurisdictional, it is instead a mandatory claim-processing rule);

  Connell, 2020 WL 2315858, at *2-*3 (same).

             A nonjurisdictional exhaustion requirement may be

  waived by the Government.      It has not been waived in this case.

  This court is obligated to enforce the statutory exhaustion

  requirement.    Having failed to exhaust, Arciero is not now

  entitled to the relief she seeks.

             B.    Arciero Fails to Establish Extraordinary and
                   Compelling Reasons Warranting a Sentence
                   Reduction.

             Even if the court could overlook Arciero’s lack of

  mandatory exhaustion, the court would not grant her motion

  because it fails to demonstrate extraordinary and compelling

  reasons warranting a reduction of her sentence.          See 18 U.S.C.

  § 3582(c)(1)(A)(i).

             In enacting § 3582(c)(1)(A), Congress did not attempt

  to define “extraordinary and compelling.”         United States v.

  Marks, 2020 WL 1908911, at *4 (W.D.N.Y. Apr. 20, 2020).           Instead,

  Congress authorized the United States Sentencing Commission to


                                      13
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 14 of 23   PageID #: 4703



  determine what “extraordinary and compelling reasons” would

  support the reduction of a sentence:

             The Commission, in promulgating general
             policy statements regarding the sentencing
             modification provisions in section
             3582(c)(1)(A) of title 18, shall describe
             what should be considered extraordinary and
             compelling reasons for sentence reduction,
             including the criteria to be applied and a
             list of specific examples. Rehabilitation of
             the defendant alone shall not be considered
             an extraordinary and compelling reason.

  28 U.S.C. § 994(t).

             The Sentencing Commission then promulgated U.S.S.G.

  § 1B1.13, which states:

             Upon motion of the Director of the Bureau of
             Prisons under 18 U.S.C. § 3582(c)(1)(A), the
             court may reduce a term of imprisonment (and
             may impose a term of supervised release with
             or without conditions that does not exceed
             the unserved portion of the original term of
             imprisonment) if, after considering the
             factors set forth in 18 U.S.C. § 3553(a), to
             the extent that they are applicable, the
             court determines that–

                  (1)(A) Extraordinary and compelling
             reasons warrant the reduction; or

                  (B) The defendant (i) is at least 70
             years old; and (ii) has served at least 30
             years in prison pursuant to a sentence
             imposed under 18 U.S.C. § 3559(c) for the
             offense or offenses for which the defendant
             is imprisoned;

                  (2) The defendant is not a danger to the
             safety of any other person or to the
             community, as provided in 18 U.S.C.
             § 3142(g); and

                  (3) The reduction is consistent with
             this policy statement.

                                      14
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 15 of 23   PageID #: 4704



             The commentary to § 1B1.13 of the Sentencing Guidelines

  discusses four “extraordinary and compelling reasons” justifying

  a reduction of a sentence: (1) the medical condition of the

  defendant; (2) the age of the defendant; (3) family circumstances

  requiring the defendant to perform caregiving functions; or

  (4) other reasons “[a]s determined by the Director of the Bureau

  of Prisons.”    U.S.S.G. § 1B1.13 cmt. n.1.

             The Sentencing Commission has not yet updated U.S.S.G.

  § 1B1.13 or its commentary to reflect the First Step Act’s

  allowance of a defendant to move for relief.         It appears that the

  Sentencing Commission has not had the opportunity to revise the

  policy statement in response to the First Step Act, because,

  since the passage of the First Step Act, the Sentencing

  Commission has only had two voting commissioners. See, e.g.,

  United States v. Haynes, 2020 WL 1941478, at *12 n.20 (E.D.N.Y.

  Apr. 22, 2020).     The guidelines cannot be amended until two more

  voting commissioners are appointed to constitute a quorum.            Id.

             It is therefore not obvious that courts remain bound by

  what the Sentencing Commission has so far announced, especially

  because it is in considerable tension with the First Step Act.

  Read literally, the existing policy statement would only permit

  courts to determine whether an inmate fell into one of the three

  narrow categories of extraordinary and compelling circumstances

  identified by the Sentencing Commission.         The fourth, “catch-all”


                                      15
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 16 of 23   PageID #: 4705



  provision only permits the Director of the Bureau of Prisons to

  determine whether other extraordinary and compelling reasons

  exist.   The policy statement would therefore severely limit the

  authority conferred on the courts by the First Step Act.

             Because of this tension, “courts are divided on whether

  they may disregard the stated deference to the Director of the

  Bureau of Prisons in determining what ‘other reasons’ would

  qualify as extraordinary and compelling.”         Hirano v. United

  States, 2020 WL 1861659, at *2 (D. Haw. Apr. 13, 2020).           There

  appears to be a growing consensus that “U.S.S.G. § 1B1.13 as

  currently written would not constrain [a court’s] ability to find

  extraordinary and compelling reasons warranting a sentence

  reduction[.]”    United States v. Vo., 2020 WL 2300101, at *2 (N.D.

  Cal. May 7, 2020); see also, e.g., United States v. Etzel, 2020

  WL 2096423, at *3 (D. Or. May 1, 2020) (“The Court is persuaded

  by the reasoning of numerous other district courts and holds that

  it is not constrained by the BOP Director’s determination of what

  constitutes extraordinary and compelling reasons for a sentence

  reduction.”).

             As this judge ruled in U.S. v. Maka, 2020 WL 2544408,

  at *3 (D. Haw. May 19, 2020),

             Those decisions are persuasive to this court.
             Section 3582(c)(1)(A) states that a court’s
             finding of extraordinary and compelling
             reasons must be consistent with the
             Sentencing Commission’s guidance. Before
             Congress enacted the First Step Act, the

                                      16
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 17 of 23   PageID #: 4706



               Sentencing Commission determined that the BOP
               Director had wide discretion in determining
               whether extraordinary and compelling reasons
               existed. That guidance is consistent with a
               recognition that courts now can exercise the
               same discretion.

               In Maka, this court rejected the argument that a

  prisoner’s “vulnerability to COVID-19, standing alone,

  constitutes an extraordinary and compelling reason that justifies

  his immediate release,” ruling that such an argument

               goes too far. The compassionate relief
               statute cannot be a panacea for all of the
               problems facing prisons struggling to cope
               with COVID-19. Not every vulnerable inmate
               is entitled to immediate release from prison.
               For instance, an inmate convicted of a
               violent crime who has just begun to serve a
               lengthy prison sentence may also be
               vulnerable to COVID-19, yet Congress may not
               have intended that such an inmate be released
               in light of the pandemic.

  Id.   Nevertheless, this court recognized that,

               For some inmates, the pandemic may constitute
               an extraordinary and compelling reason that
               justifies a reduced sentence. However, in
               determining whether extraordinary and
               compelling reasons justify a reduced
               sentence, Congress directed the courts to
               consider the factors set forth in 18 U.S.C.
               § 3553. With its references to the
               circumstances of the offense and the history
               and characteristics of a defendant, § 3553
               suggests that courts should consider factors
               such as the severity of the underlying crime
               and the time remaining on an inmate’s
               sentence before granting a request for
               compassionate relief that is based on the
               coronavirus.

  Id. at *4.


                                      17
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 18 of 23   PageID #: 4707



             The CDC currently lists the following as people who are

  at high risk for a severe illness from COVID-19:

             *People 65 years and older[;]

             *People who live in a nursing home or
             long-term care facility[;]

             People of all ages with underlying medical
             conditions, particularly if not well
             controlled, including:

             *People with chronic lung disease or moderate
             to severe asthma[;]

             *People who have serious heart conditions[;]

             *People who are immunocompromised

                   Many conditions can cause a person to be
                   immunocompromised, including cancer
                   treatment, smoking, bone marrow or organ
                   transplantation, immune deficiencies, poorly
                   controlled HIV or AIDS, and prolonged use of
                   corticosteroids and other immune weakening
                   medications[;]

             *People with severe obesity (body mass index
             [BMI] of 40 or higher)[;]

             *People with diabetes[;]

             *People with chronic kidney disease
             undergoing dialysis[; and]

             *People with liver disease[.]

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

  people-at-higher-risk.html (last visited June 3, 2020).

             In her motion, Arciero argues that her term of

  imprisonment should be reduced to time served in light of the

  COVID-19 pandemic because she is “borderline diabetic[, and] has



                                      18
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 19 of 23   PageID #: 4708



  chronic sinus issues, wheezing, severe migraines and a history of

  seizures.”     See ECF No. 356-1, PageID # 4605.      Arciero submits no

  medical corroboration of any of these conditions.          Even if the

  court accepts that Arciero suffers from these conditions, the

  court is concerned that Arciero provides no detail concerning

  their severity.     On the present record, even putting aside

  Arciero’s history of being untruthful to this court, see ECF No.

  289, PageID #s 2073, 2075, Arciero’s asserted medical conditions

  do not rise to the level identified by the CDC as putting her at

  risk of severe complications if she catches COVID-19.            See

  https://www.cdc.gov/coronavirus/2019-ncov/

  need-extra-precautions/people-at-higher-risk.html (last visited

  June 3, 2020).    Being “borderline diabetic,” for example, is not

  the same as actually having diabetes, one of the risks identified

  by the CDC.

             In her Reply, Arciero expands her list of medical

  conditions to include chronic bronchitis and coughing, a painful

  lump in her breast, sinusitis, and anemia.         See ECF No. 361,

  PageID # 4673.1    It is unclear why these conditions were not

  identified earlier.     In any event, Arciero is attempting to raise

  new arguments for the first time in her Reply.          See Local Rule

  7.2 (“Any argument raised for the first time in the reply shall


             1
             Arciero filed this Reply brief pro se while
  represented by counsel. Counsel adopted the filing, and the
  court considers it.

                                      19
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 20 of 23   PageID #: 4709



  be disregarded.”).     Even assuming Arciero has the conditions

  identified in her Reply, she gives insufficient information about

  their severity or the efficacy of any treatment she is receiving

  to establish extraordinary and compelling reasons for a reduction

  of her sentence in light of the pandemic.

             Additionally, § 3582(c)(1)(A) requires this court to

  consider the factors set forth in section 3553(a) before reducing

  Arciero’s sentence.     That section requires the court to impose a

  “sentence sufficient, but not greater than necessary, to comply

  with the purposes set forth in paragraph (2)” below:

             (1) the nature and circumstances of the
             offense and the history and characteristics
             of the defendant;

             (2) the need for the sentence imposed--
                  (A) to reflect the seriousness of the
             offense, to promote respect for the law, and
             to provide just punishment for the offense;
                  (B) to afford adequate deterrence to
             criminal conduct;
                  (C) to protect the public from further
             crimes of the defendant; and
                  (D) to provide the defendant with needed
             educational or vocational training, medical
             care, or other correctional treatment in the
             most effective manner;

             (3) the kinds of sentences available;

             (4) the kinds of sentence and the sentencing
             range established for--
                  (A) the applicable category of offense
             committed by the applicable category of
             defendant as set forth in the guidelines--
             (i) issued by the Sentencing Commission
             pursuant to section 994(a)(1) of title 28,
             United States Code, subject to any amendments
             made to such guidelines by act of Congress
             (regardless of whether such amendments have

                                      20
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 21 of 23   PageID #: 4710



             yet to be incorporated by the Sentencing
             Commission into amendments issued under
             section 994(p) of title 28); and
             (ii) that, except as provided in section
             3742(g), are in effect on the date the
             defendant is sentenced; or
                  (B) in the case of a violation of
             probation or supervised release, the
             applicable guidelines or policy statements
             issued by the Sentencing Commission pursuant
             to section 994(a)(3) of title 28, United
             States Code, taking into account any
             amendments made to such guidelines or policy
             statements by act of Congress (regardless of
             whether such amendments have yet to be
             incorporated by the Sentencing Commission
             into amendments issued under section 994(p)
             of title 28);

             (5) any pertinent policy statement--
                  (A) issued by the Sentencing Commission
             pursuant to section 994(a)(2) of title 28,
             United States Code, subject to any amendments
             made to such policy statement by act of
             Congress (regardless of whether such
             amendments have yet to be incorporated by the
             Sentencing Commission into amendments issued
             under section 994(p) of title 28); and
                  (B) that, except as provided in section
             3742(g), is in effect on the date the
             defendant is sentenced.

             (6) the need to avoid unwarranted sentence
             disparities among defendants with similar
             records who have been found guilty of similar
             conduct; and

             (7) the need to provide restitution to any
             victims of the offense.

  18 U.S.C.A. § 3553(a).

             The record indicates that Arciero is a nonviolent drug

  offender who has served a substantial prison sentence, albeit

  less than half of the sentence imposed.        However, she was

  responsible for drug crimes involving pounds of “ice” and tried

                                      21
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 22 of 23   PageID #: 4711



  to avoid her convictions by manufacturing evidence and repeatedly

  lying to this court.     Arciero is being housed at a facility with

  (as of June 5, 2020) no reported COVID-19 cases (although that

  could admittedly be the result of a lack of testing).            Critical

  to this court is Arciero’s failure to present a detailed plan for

  herself if she is released early.        In her motion, she asks to

  live with her fiancé in Atlanta, Georgia.         However, after the

  Government pointed out that her fiancé might be a felon, she said

  in her Reply that she could live with Yolanda Hamilton in East

  Point, Georgia.     Without any further detail, Arciero says that

  her fiancé has “secured post-prison rehabilitation and

  employment” for her.     See ECF No. 361, PageID # 4677.         This court

  has no information on Ms. Hamilton and has to wonder what Mr.

  Arciero’s real plan is.

             Arciero says that, while incarcerated, she has only

  received one disciplinary sanction and has taken advantage of

  opportunities to rehabilitate herself, including receiving a

  horticulture license and dog training and nutritionist

  certifications.     See ECF No. 361, PageID # 4675.       Arciero raises

  these points for the first time in her Reply.         Even if the court

  considers them, they do not outweigh the severity of her crime

  and her long history of manipulation.

             Having balanced the seriousness of Arciero’s crimes,

  the amount of time remaining on her sentence, her behavior while


                                      22
Case 1:13-cr-01036-SOM Document 364 Filed 06/05/20 Page 23 of 23          PageID #: 4712



  incarcerated, the totality of the medical information she has

  submitted, and the questions she raises with her evolving release

  plan, this court determines that Arciero has not shown

  extraordinary and compelling reasons for early release.

  III.         CONCLUSION.

               Arciero’s motion for compassionate release is denied

  based on her failure to exhaust.              Even if she had exhausted, she

  does not, on the present record, show extraordinary and

  compelling reasons that she should now be released.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, June 5, 2020.




                                  /s/ Susan Oki Mollway

                                  Susan Oki Mollway
                                  United States District Judge




  United States v. Arciero, CRIM. NO. 13-001036 SOM; ORDER DENYING MOTION REQUESTING
  REDUCTION OF SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)




                                           23
